—Order of disposition, Family Court, New York County (George L. Jurow, J.), entered July 3, 1990, which adjudicated appellant a juvenile delinquent and placed him with the New York State Division for Youth for up to twelve months, after a fact-finding order of the same date, upon his guilty plea, that he committed an act which, if committed by an adult, would constitute the crime of unauthorized use of a vehicle in the third degree, unanimously affirmed, without costs.
The court properly determined that appellant’s guilty plea was legally sufficient to support the charge based upon appellant’s admission that he was in the car without the consent of the owner (see, People v Roby, 39 NY2d 69).
Appellant’s challenge to the order of placement is moot as he has already completed his period of confinement (Matter of Darryl G., 184 AD2d 204, 205). In any event, it is without merit, since appellant, in the presence of his mother and after consultation with counsel, knowingly and voluntarily con*121sented to immediate placement and expressly waived a probation or mental health report for the purpose of disposition. Further, the court had been sufficiently apprised of the factors relevant to appellant’s background and status (see, People v Brand, 138 AD2d 966, 967, lv denied 71 NY2d 966). The court also did not abuse its discretion in determining that placement was the least restrictive alternative based upon appellant’s extensive history of juvenile delinquency, truancy, and inadequate parental supervision (Family Ct Act § 352.2 [2] [a]; see, Matter of Katherine W., 62 NY2d 947). Concur — Sullivan, J. P., Ross, Kassal, Rubin and Nardelli, JJ.